Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In re claim 13, the recitation “a steering member manipulable by a vehicle operator to provide a steering command” requires the use of the rider’s limb, thus does not constitute eligible subject matter under 35 U.S.C. 101.
To overcome the rejection, the recitation should be written as intended use, for example:
	--- a steering member for an operator to provide a steering command --  or
----  a steering member for providing a steering command to the apparatus --.
Claims 14-20, each requires all the limitations of claim 13 and therefore also subjected to the same ground of rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “for use in turning steerable vehicle wheels” on line 1, and the claim also recites “at least one vehicle wheel” on line 4 which is the narrower statement of the range/limitation.   
Claims 14-20, each requires all the limitations of claim 13 and therefore also subjected to the same ground of rejection.

REASONS OF ALLOWANCE
Reference to Wilkes (USPUB. 2018/0154927 A1) is the closet prior art to the claimed limitations.  However, claims 1-12 are allowed because the prior art neither shows nor teaches a modular power steering apparatus, comprising:
a rotatable shaft that is selectively rotatable to effect turning

a housing supporting the rotatable shaft for rotation relative thereto,
about a shaft axis;
a first rotational input assembly for transmitting a steering
command from a steering member to the rotatable shaft; and
a second rotational input assembly operatively connected with the
rotatable shaft, the second rotational input assembly being configured to apply a
rotational force to the rotatable shaft;
wherein the apparatus includes a plurality of drive stations, and
each drive station is configured to selectively accept both of the first and second
rotational input assemblies for operating connection to the rotatable shaft at
different times (emphasis added).
	Claims 13-20 would be allowed if written to overcome the rejection set forth above.  Reason for allowance of claims 13-20 are the same as claim 1-12.

        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 



/TONY H WINNER/              Primary Examiner, Art Unit 3611